EXHIBIT CERTIFICATION OF CHIEF FINANCIAL OFFICER In connection with the quarterly report on Form 10-Q of Genius Products, Inc. (the “Registrant”) for the quarterly period ended September 30, 2008 as filed with the Securities and Exchange Commission (the “Report”), I, Edward J. Byrnes, Chief Financial Officer of the Registrant, do hereby certify as of the date hereof, solely for purposes of Title 18, Chapter 63, Section 1350 of the United States Code, that to the best of my knowledge: (1) the Report fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant at the dates and for theperiods indicated. This Certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. Dated:March 30, 2009 By:/s/ Edward J. Byrnes Edward J. Byrnes Chief Financial Officer (Principal Financial Officer)
